Case 1:18-cv-05045-ENV-VMS Document 26 Filed 08/21/20 Page 1 of 11 PageID #: 238




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- x
 UNITED STATES OF AMERICA,                                      :
                                                                :
                                              Plaintiff,        :
                                                                :   MEMORANDUM & ORDER
                            -against-                           :
                                                                :   18-CV-5045 (ENV) (VMS)
 ALAN JOHN A/K/A CECIL MAITLAND;                                :
 MAUREEN JOHN; CITIBANK, NATIONAL                               :
 ASSOCIATION; CAPITAL ONE BANK; NEW :
 YORK STATE DEPARTMENT OF                                       :
 TAXATION & FINANCE; WILLOUGHBY                                 :
 REHABILITATION & HEALTH CARE CENTER :
 LLC; NEW YORK CITY DEPARTMENT OF                               :
 FINANCE; AND DEPENDABLE INDUSTRIAL :
 SUPPLY CO. INC.,                                               :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- x

 VITALIANO, D.J.

         On September 6, 2018, the United States of America brought this action to obtain a

 money judgment against Alan John a/k/a Cecil Maitland for unpaid federal taxes and to enforce

 federal tax liens upon the real property located at 1757 Schenectady Avenue, Brooklyn, New

 York 11234 (the “property”). See Compl., Dkt. 1. No defendant timely answered or otherwise

 responded to the complaint. Accordingly, the Clerk of Court entered certificates of default

 against each defendant, Dkt. 16, and the government moved for default judgment. Dkt. 18. The

 motion was referred to Magistrate Judge Vera M. Scanlon for a report and recommendation as to

 her findings. See July 17, 2019 Order.

         On February 20, 2020, Judge Scanlon issued a report and recommendation (“R&R”)

 recommending that the Court deny the government’s motion for default judgment. R&R, Dkt.

 21. After the government timely objected, Gov’t Mem., Dkt. 22, Judge Scanlon issued an

 amended R&R, which was almost identical to her original R&R except for edits to the section


                                                          1
Case 1:18-cv-05045-ENV-VMS Document 26 Filed 08/21/20 Page 2 of 11 PageID #: 239




 discussing the government’s proof of service of its motion papers.1 Am. R&R, Dkt. 23. The

 government filed supplemental objections to Judge Scanlon’s amended R&R. Gov’t Suppl.

 Mem., Dkt. 24. For the reasons that follow, the government’s motion for default judgment is

 denied, and the amended R&R is adopted, with modification, as the opinion of the Court.

                                              Background


        Notwithstanding defendants’ defaulted status, the Court presumes the familiarity of the

 parties with the procedural history and underlying facts of this case. For purposes of the present

 motion, the following facts are pertinent and are deemed to be true.

        This case concerns Alan John’s repeated failure to pay taxes to the federal government.

 First, in 2002, John was issued two penalty assessments for failing to collect and pay income and

 FICA taxes withheld from the employees of Aris Electrical Control Services, Inc. for the tax

 periods ending September 30, 2000 and December 31, 2000. Compl. at ¶ 16. Next, in 2006,

 John was issued three income tax assessments for his failure to pay income taxes for the 2003,

 2004 and 2005 tax years. Id. at ¶ 17. Finally, in 2008, John was issued an additional two income

 tax assessments for his failure to pay income taxes for the 2006 and 2007 tax years. Id. at ¶ 11.

 As of August 17, 2018, John owed a total $489,585.58 plus statutory interest and additions on

 these assessments. Id. at ¶¶ 13, 19. Notice from the government notwithstanding, John has

 failed to make payment. Id. As a result, federal tax liens have been placed on the property. Id.

 at ¶¶ 10, 20, 24.


 1
  In the original R&R, Judge Scanlon found that the government failed to comply with Local
 Civil Rule 55.2(c) because it failed to submit a certificate of service. R&R at 34–35. In the
 amended R&R, Judge Scanlon recognized that the government did in fact submit a certificate of
 service, but, for reasons discussed in Part III infra, found that it still failed to comply with Local
 Civil Rule 55.2(c). Am. R&R at 34–37.




                                                    2
Case 1:18-cv-05045-ENV-VMS Document 26 Filed 08/21/20 Page 3 of 11 PageID #: 240




         The government brought this action to obtain satisfaction of the outstanding tax liability,

 seeking (1) judgment against John for his unpaid income tax liabilities for the 2006 and 2007 tax

 years2 and (2) an order enforcing the federal tax liens against the property and causing the

 property to be sold in a judicial sale free and clear of any right, title, lien, claim or interest of the

 parties to this action. Id. at ¶ 24.

                                             Legal Standard


         In reviewing a report and recommendation of a magistrate judge, a district court “may

 accept, reject, or modify, in whole or in part, the findings or recommendations made by the

 magistrate judge.” 28 U.S.C. § 636(b)(1). Further, a district judge is required to “determine de

 novo any part of the magistrate judge’s disposition that has been properly objected to.” Fed. R.

 Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1); Arista Records, LLC v. Doe 3, 604 F.3d 110,

 116 (2d Cir. 2010). But, as to “those portions of the report to which no timely objection has been

 made, a district court need only satisfy itself that there is no clear error on the face of the record”

 in order to accept it. Ruiz v. Citibank, N.A., No. 10 Civ. 5950 (KPF), 2014 WL 4635575, at *2

 (S.D.N.Y. Aug. 19, 2014) (quoting King v. Greiner, No. 02 Civ. 5810 (DLC), 2009 WL

 2001439, at *4 (S.D.N.Y. July 8, 2009)).

                                                Discussion


         As she explained in her R&R, Judge Scanlon found that the government’s motion for

 default judgment should be denied because (i) it failed to demonstrate proper service of the



 2
   The government has already obtained judgment against John in a separate civil action for the
 unpaid tax liabilities for the tax periods ending September 30, 2000 and December 31, 2000 and
 the 2003, 2004, and 2005 tax years. Compl. ¶¶ 21–22.




                                                     3
Case 1:18-cv-05045-ENV-VMS Document 26 Filed 08/21/20 Page 4 of 11 PageID #: 241




 complaint and summons on Alan John, Maureen John, Willoughby Rehabilitation & Health Care

 Center LLC, and Citibank, National Association3 and (ii) it failed to demonstrate compliance

 with Local Civil Rule 55.2(c). Am. R&R at 16–25, 34–37. The government concedes that

 service on Citibank was inadequate, but objects to the remainder of these findings. Gov’t Mem.

 at 5. Each of the government’s objections will be considered de novo.

 I.     Service of the Johns

        The government objects to Judge Scanlon’s finding that the government failed under the

 Federal Rules of Civil Procedure to demonstrate proper service of process on the Johns.4 Gov’t

 Mem. at 3–4. Controlling here is Federal Rule of Civil Procedure 4(e)(2)(B), which provides

 that service of process may be effected by “leaving a copy of [the summons and complaint] at

 the individual’s dwelling or usual place of abode with someone of suitable age and discretion

 who resides there . . . .” Fed. R. Civ. P. 4(e)(2)(B). Proof of such service may be established by

 a process server’s affidavit, which is generally considered prima facie evidence. See Columbia

 Pictures Indus., Inc. v. Cap King, No. 08-CV-4461, 2010 WL 1221457, at *2 (E.D.N.Y. Mar. 29,

 2010); see also Fed. R. Civ. P. 4(l)(1). Nevertheless, an affidavit may be insufficient proof when

 it fails to explicitly indicate how the process server knows that she is at the correct address or

 that the individual being served has authority to accept service. See, e.g., Joe Hand Promotions,



 3
   By contrast, Judge Scanlon found that the government demonstrated proper service on Capital
 One Bank, Dependable Industrial Supply Co. Inc., the New York State Department of Taxation
 & Finance, and the New York City Department of Finance. Am. R&R at 25–33. Because the
 government has not objected to these portions of the amended R&R, the Court reviews them for
 clear error and finds none.
 4
  Judge Scanlon also found that the government failed demonstrate proper service under New
 York law. Am. R&R at 18–19. The government does not object to this finding. Because no
 party has filed an objection to these findings, the Court reviews this portion of the R&R for clear
 error and finds none.



                                                   4
Case 1:18-cv-05045-ENV-VMS Document 26 Filed 08/21/20 Page 5 of 11 PageID #: 242




 Inc. v. Dilone, No. 19-CV-871 (NGG) (RML), 2020 WL 2572271, at *3 (E.D.N.Y. Jan. 23,

 2020) (finding affidavit inadequate because it “state[d], without elaborating on how it is known,

 that the Broadway Address was [defendant’s] address and is bare as to any details of [the process

 server’s] conversation . . . that may have confirmed or denied [defendant’s] residence.”), report

 and recommendation adopted in relevant part, No. 19-CV-871 (NGG) (RML), 2020 WL

 1242757 (E.D.N.Y. Mar. 16, 2020); J & J Sports Prods., Inc. v. Dowling, No. 18-CV-5086

 (MKB) (RML), 2019 WL 6388803, at *3 (E.D.N.Y. Aug. 8, 2019) (finding affidavit inadequate

 because it failed to make explicit how the process server determined property was defendant’s

 residence), report and recommendation adopted in relevant part, No. 18-CV-5086 (MKB)

 (RML), 2019 WL 4727448 (E.D.N.Y. Sept. 27, 2019).

        It was a virtual repeat performance here. As proof of service on the Johns, the

 government submitted two virtually identical affidavits from the same process server. See Dkts.

 8, 9. The process server attests that the summons and complaint were served on “John Doe –

 Co-Habitant.” Id. The process server also describes the encounter as follows: “‘John Doe’ who

 refused to give his name confirmed [the Johns] live[] at this address. When he learned I had

 legal documents he refused to accept service. I then dropped the documents at his feet and

 announced that he was served.” Id.

        But, the affidavits of service, as Judge Scanlon pointed out, include no facts to establish

 that John Doe “resided” at the home. There is only the process server’s bare assertion that John

 Doe was a “co-habitant.” Without an explanation as to how the process server acquired this

 information—like, for example, that she learned it from her conversation with John Doe—

 nothing in the affidavit establishes that John Doe did in fact reside at the John’s dwelling. See J

 & J Sports, 2019 WL 6388803, at *3 & n.7 (finding proof of service inadequate where affidavit




                                                  5
Case 1:18-cv-05045-ENV-VMS Document 26 Filed 08/21/20 Page 6 of 11 PageID #: 243




 did not state whether the process server learned in conversation that address was defendant’s

 dwelling).

        The government argues that “the level of granular detail required to meet the Magistrate

 Judge’s standards would effectively require an evidentiary hearing be held with regard to every

 service of process.” Gov’t Mem. at 4. Not so. In reality, the process server should simply

 explain how she learned that John Doe resided at the premises. Also missing the mark is the

 government’s quibble over Judge Scanlon’s suggestion that the process server’s use of the term

 “co-habitant” was suspect. Id. at 3. Even if “co-habitant” should not be understood to have an

 “intimate connotation,” the process server still failed to explain how she learned this fact.

 Though the government may lament its granularity, the standard of proof demanded by Judge

 Scanlon tracks the standard employed in New York courts at traverse hearings determining the

 propriety of service. Measured by that standard, the government has failed to demonstrate facts

 establishing proper service upon the John’s. Accordingly, considered de novo, this objection to

 the R&R is overruled.

 II.    Service of Willoughby Rehabilitation

        Under Federal Rule of Civil Procedure 4(h)(1)(B), a corporation may be served “by

 delivering a copy of the summons and of the complaint to an officer, a managing or general

 agent, or any other agent authorized by appointment or by law to receive service of process . . . .”

 Fed. R. Civ. P. 4(h)(1)(B). The New York rule regarding service upon corporations is

 substantively the same. See N.Y.C.P.L.R. § 311(a)(1). “At least in the context of service on

 corporations, ‘the process server may rely upon the corporation’s employees to identify the

 individuals authorized to accept service.’” Prescription Containers, Inc. v. Cabiles, No. 12-CV-

 4805 (CBA) (VMS), 2014 WL 1236919, at *6 (E.D.N.Y. Feb. 14, 2014) (quoting Old Republic




                                                   6
Case 1:18-cv-05045-ENV-VMS Document 26 Filed 08/21/20 Page 7 of 11 PageID #: 244




 Ins. Co. v. Pac. Fin. Servs. of Am., Inc., 301 F.3d 54, 57 (2d Cir.2002)), report and

 recommendation adopted, No. 12-CV-4805 (CBA) (VMS), 2014 WL 1237098 (E.D.N.Y. Mar.

 25, 2014).

        As proof of service on Willoughby Rehabilitation, the government filed an affidavit

 stating that on November 8, 2018 at 660 Louisiana Avenue, Brooklyn, NY 11239, “Mrs.

 Sequne” was served with a copy of the complaint and summons. Dkt. 10. The affidavit

 identifies Mrs. Sequne as an “administrator” and states that she “indicated [she was] authorized

 to accept service on behalf of the Corporation/Entity.” Id. This drew fire from Judge Scanlon,

 taking issue in her Amended R&R with the address listed on the affidavit. Am. R&R at 20. In

 particular, Judge Scanlon pointed out that 660 Louisiana Avenue is not the address listed for

 Willoughby Rehabilitation with the New York Department of State.5 Id. at 20–21.

        Significantly, the inconsistent address was not an issue that surfaced for the first time in

 Judge Scanlon’s amendment to her R&R. Observing this discrepancy upon submission of the

 government’s papers, Judge Scanlon had in fact raised this issue with the government at a

 teleconference. Id. at 21. In a weak response, the government attempted to allay her concerns

 by producing an email exchange between Shelly Richards, an individual with an email address

 from “springcreekrehab.com,” and Karen E. Wozniak, former counsel for the government. Id.

 In the relatively brief exchange, when Richards is asked about her interest in the case, she states,

 “We are Willoughby Rehabilitation and Healthcare Center.” See Status Rpt., Ex. B, Dkt. 20-2.



 5
  That address is 949 Willoughby Avenue, Brooklyn, New York 11221. See Corporation and
 Business Entity Database, NY DEP’T OF STATE, DIV. OF CORPS.,
 https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_SEARCH_ENTRY (last
 visited June 17, 2020). The Court may take judicial notice of information from official
 government websites. See Wells Fargo Bank, N.A. v. Wrights Mill Holdings, LLC, 127 F. Supp.
 3d 156, 166 (S.D.N.Y. 2015).



                                                  7
Case 1:18-cv-05045-ENV-VMS Document 26 Filed 08/21/20 Page 8 of 11 PageID #: 245




 The government, however, had not directly explained the inconsistency in the addresses.

        Despite Richard’s representation, Judge Scanlon found the email exchange in no way

 proved adequate service. In particular, she spotlighted that Richards did not “indicate[] any

 relationship between Willoughby Rehabilitation and Spring Creek Rehabilitation” or state

 “whether 660 Louisiana Avenue is the proper address for Willoughby Rehabilitation or whether

 Mrs. Sequne was an agent authorized to accept service on behalf of Willoughby Rehabilitation.”

 Am. R&R at 21.

        In its objection, the government first notes that it believed the email exchange had allayed

 Judge Scanlon’s concerns at the teleconference. Gov’t Mem. at 4. Nevertheless, it now provides

 additional proof. Id. Namely, the government points to another government database, this one

 maintained by the U.S. Centers for Medicare and Medicaid Services, which reveals both that

 Willoughby Rehabilitation does business as “Spring Creek Rehabilitation & Nursing Care

 Center” and that the mailing address and primary practice address of Willoughby Rehabilitation

 is 660 Louisiana Avenue. See Provider Information for 1306892070, U.S. CENTERS FOR

 MEDICARE AND MEDICAID SERVICES, https://npiregistry.cms.hhs.gov/registry/provider-

 view/1306892070 (last visited June 7, 2020).

        Applying the rules in a wooden way, the government would be required to start from

 scratch on this request since the facts upon which it now relies were readily available and could

 have been presented to Judge Scanlon at the appropriate time. The Court, however, opts for a

 more practical approach. With the addition of this new information, the Court is satisfied that

 service on Mrs. Sequne at 660 Louisiana Avenue was proper. The government’s objection is,

 accordingly, sustained, and the amended R&R is modified to reflect the finding in this Order that

 service on Willoughby Rehabilitation is proper.




                                                   8
Case 1:18-cv-05045-ENV-VMS Document 26 Filed 08/21/20 Page 9 of 11 PageID #: 246




 III.   Compliance with Local Rule 55.2(c)

        Local Civil Rule 55.2(c) requires movants for default judgment to mail a copy of all

 papers submitted in support of their motion to the party against whom a default judgment is

 sought. Loc. Civ. R. 55.2(c). The movant must also file “proof of such mailing” with the Court.

 Id. “[F]ailure to comply with Local [Civil] Rule 55.2(c) warrants denial of the motion for default

 judgment” and “courts in the Eastern and Southern Districts regularly deny such motions when

 strict procedural compliance is lacking.” United States v. Hamilton, No. 2:18-CV-2011 (ADS)

 (SIL), 2019 WL 6830318, at *2 (E.D.N.Y. Nov. 26, 2019) (internal quotations omitted), report

 and recommendation adopted, No. 2:18-CV-2011 (ADS) (SIL), 2019 WL 6828276 (E.D.N.Y.

 Dec. 13, 2019).

        In support of its motion for default judgment, the government filed one document

 comprising a notice of motion, a memorandum of law and a certificate of service. See Gov’t

 Mot., Dkt. 18. The government also filed as separate exhibits other required documents,

 including the complaint, certificate of default and proposed judgment. See Dkts. 18-3; 18-4; 18-

 5. As Judge Scanlon observed, however, the certificate of service does not reference these other

 documents. Am. R&R at 36. Rather, the certificate of service refers to the mailing of the

 “foregoing document” in the singular. Gov’t Mot. at 10.

        The government argues that this includes “by implication” the exhibits that were filed as

 separate documents. Gov’t Suppl. Mem. at 2. To the contrary, the Court finds that the certificate

 of service is, in fact, ambiguous at best as to which documents were actually mailed. It is,

 therefore, insufficient proof that all of the required documents were mailed to defendants. See

 Bhagwat v. Queens Carpet Mall, Inc., No. 14-CV-5474 (ENV)(PK), 2017 WL 1365121, at *4

 (E.D.N.Y. Mar. 10, 2017) (denying motion for default judgment in part because the certificate of




                                                  9
Case 1:18-cv-05045-ENV-VMS Document 26 Filed 08/21/20 Page 10 of 11 PageID #: 247




  service stated that the “foregoing document is being served” and therefore provided “no

  indication of what was actually mailed” (emphasis in original)), report and recommendation

  adopted, No. 14-CV-5474 (ENV) (PK), 2017 WL 1376372 (E.D.N.Y. Apr. 11, 2017).

         The government appears to have substantially complied with the rule and offers that, in

  the area of this unsettled procedural rule, that, while its recitals may not have caught up with its

  actual performance, the certificate it filed for the papers it served included the papers it should

  have formally recited in the certificate. Clearly, this is not a case where it was impossible to tell

  from the certificate of service whether anything had been served, but a case where the recitals

  were incomplete.

         In these circumstances, the government will be given an opportunity to file a

  supplemental affidavit confirming that the papers actually served on the defaulting parties

  included the documents that were unrecited in the certificate of service. This affidavit shall be

  submitted by an affiant with personal knowledge of the actual service or who can swear that,

  based upon a review of the government’s file in this case and the patterns and practices of

  government counsel, that the papers unrecited in the original certificate of service were, upon

  information and belief, included with the papers that were served. The affiant must also provide

  a declaration as to the basis of his/her information and the grounds for his/her belief. The

  government will have 30 days from the date of the entry of this Order on the docket to provide

  the supplemental affidavit of service, which the Court will review for compliance with this

  Order. Should the government fail to file a compliant supplemental affidavit in a timely fashion,

  the R&R, as otherwise modified by this Order, will go into full force and effect.

                                               Conclusion


         In line with the foregoing, the amended R&R is adopted with the modifications set forth



                                                   10
Case 1:18-cv-05045-ENV-VMS Document 26 Filed 08/21/20 Page 11 of 11 PageID #: 248




  in this Memorandum and Order, and, therefore, the government’s motion for default judgment is

  denied. However, should the government timely file a supplemental affidavit compliant with the

  leave provision of this Order, then, with respect to Willoughby Rehabilitation, Capital One Bank,

  Dependable Industrial Supply Co. Inc., the New York State Department of Taxation & Finance,

  and the New York City Department of Finance, this matter will be remanded to Magistrate Judge

  Scanlon for the purpose of completing consideration of the motion for default judgment as to

  them. The government is also granted 30 days’ leave to serve defendants Alan John, Maureen

  John and Citibank, National Association.

         So Ordered.

         Dated: Brooklyn, New York
                July 23, 2020


                                                                     /s/ENV
                                                                   ERIC N. VITALIANO
                                                                   United States District Judge




                                                 11
